In a coram nobis proceeding, motion by defendant to dispense with printing and for other relief, denied with leave to renew upon proof that defendant has timely served upon the District Attorney of Kings County and has timely filed in the office of the Clerk of the Supreme Court, Kings Comity, a notice of appeal from the order which was entered denying the coram nobis application. It appears that at the time this motion was made the order had neither been entered nor a. notice of appeal served or filed. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.